EXHIBIT 10.8

 

Second Amendment to the 2005 Directors Deferred Compensation Plan

 

The following paragraphs and sections of the 2005 Directors Deferred
Compensation Plan have been amended, effective February 9, 2007, to read as
follows:

 

(a)

The name of the Plan shall be Hibbett Sports, Inc. 2005 Directors Deferred
Compensation Plan.

 

(b)

Hibbett Sports, Inc. shall replace Hibbett Sporting Goods, Inc. each place where
it appears in the plan.

 

(c)

Section 5.1 is replaced with the following:

 

This Plan is effective July 1, 2005 and the shareholders of Hibbett Sporting
Goods, Inc. approved the Plan on May 31, 2005.

 

 

 

 